Title: From John Adams to James Warren, 10 September 1783
From: Adams, John
To: Warren, James


          My dear Friend,
            Paris Septr. 10. 1783
          I received with great Pleasure yours of 24. June. The Approbation of my Countrymen is a great Pleasure and Support to me but that approbation does not extend I fancy so far as you and several others seem to imagine. if it does I am unfit for their Purposes, having neither Health nor Patience, for the arduous and trying Duties of their first Magistrate. an honour too high and a situation too delicate for me.
          A Residence in the Massachusetts is the desire of my soul, and the only one where I can enjoy Life. I still hope to pass, my Evening, hastening on a pace in that Country: But Congress have tied me again to Europe by a new Commission so honourable to me, as to have really touched my heart.— Upon a very long Letter of mine they have founded this Commission and have owned it, in their Journals. Whoever shall compare the Letter and Commission together, will own that it does me infinite honour, and ought to silence forever every Complaint on my part for what is past. I am now indifferent who goes to England, but still think the public Good requires that some one should go.
          We shall do our Utmost Endeavour to Secure to Mass. & N. Hampshire a Way to Market for their ships through the West India Islands. But N. Hampshire and Rhode Island too, should support in Congress, those Men to whom if to any body they must be indebted, for this Benefit, and not Sacrifice them to the Vanity of another, who will take little Pains about it, who is afraid to think in the day, for fear he should not sleep at night. whose whole Time and thoughts S[eem] to be taken up, with little clandestime Projects to gratify his private Vanity and Secure to himself, and his Name exclusive Reputation, at the Expence even of others who do real Business for the Benefit of the public and who think and act wholly for its good.
          our Navigation will be materially affected, by our Treaties with Denmark and Portugal, which Dr Franklin has been secretly contriving to get the exclusive Management of, as he did that of sweeden. N.H. & R. Island shd be upon their Guard, and join others in this Business who think a little about it.—
          Mr Dana will soon be with you— He can give you very entertaining and instructive Histories not of Voyages and Travels alone, but of Negotiations. His defeat, comes from the same source, very secret and cunning, but very malicious to every Man and every Project, calculated for the public Good. one Man seems to have a positive Spight against every public service, that he does not exclusively perform himself.— He opposes it and persecutes the Agent in it with a Malice and Rancour that is astonishing. I could have formed no Idea, that Jealousy Envy and Vanity could have gone such Lengths.
          I think our Country should form Treaties with the two Empires, as well as Denmark and Portugal. to these should be added, Morocco, Algiers, Tunis & Tripoli—perhaps too the Kings of Sardinia, and Naples. one Commission, may be enough for all these Purposes, in order to save Expence. But this Commission ought not to be given to one alone at Paris when three are obliged to reside there on another Negotiation. We should be all joined in it, and When We have compleated the Business We may all go home.
          My best Respects and kindest Regards to your Family. My Friend Mr Otis, Seems to have been permitted to see the Building finished which he framed, and then taken away in a manner equally happy and distinguished.— He was a favourite of Nature in his Genius and in his Death.— The History of our Country I hope will do Justice to this great Character.
          With great Esteem, your Frd & sert
          J. Adams
        